 

Case 2:17-cv-00144-Z-BR Document 13 Filed 07/29/20 Page1of4 PagelD 39

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT GOUR8™HERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED

 

 

 

 

 

 

AMARILLO DIVISION
JUL 29 200
SCOTT T. BEHLING, § uSDE
TDCJ-CID No. 664060, § By TRICT COURT
§ Deputy
Plaintiff, §
§
v. § — 2:17-CV-144-Z
| §
JAMES CHAMBERS, §
§
Defendant. §

MEMORANDUM OPINION AND ORDER
DISMISSING COMPLAINT

Pro se Plaintiff Scott T. Behling (“Plaintiff”) is a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”), Institutional Division. On August 10, 2020, Plaintff
filed a complaint pursuant to 42 U.S.C. § 1983 against Defendant James Chambers (“Defendant”).
For the following reasons, Plaintiffs complaint (ECF No. 3) is DISMISSED.

I. JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A and 1915(e)(2). The
same standards support dismissal of a suit brought under any federal law by a prisoner confined in

any jail, prison, or other correctional facility, where such suit concerns prison conditions. 42 U.S.C.

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

 
 

Case 2:17-cv-00144-Z-BR Document13 Filed 07/29/20 Page 2of4 PagelD 40

1997e(c)(1). A Spears hearing need not be conducted for every pro se complaint. Wilson v.
Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).?

II. PLAINTIFF’S CLAIMS

Plaintiff brings this suit against Defendant — who is Postmaster of the United States Post
Office — for (1) the improper handling of his legal mail by TDCJ prison staff and (2) the failure
of Defendant to enforce postal regulations to prevent this improper handling. Insofar as Plaintiff
has previously brought an access-to-the-courts claim against the TDCJ staff for the handling of his
legal mail, such claims were dismissed in Plaintiff’ s companion case in this court, Behling v. Foley,
2:16-CV-210-Z-BR (N.D. Tex.). Here, Plaintiff brings suit against Defendant alone.
Consequently, although Plaintiff has filed his claim pursuant to 42 U.S.C. § 1983, his claim is best
interpreted as a Bivens action against a federal employee for denial of access-to-the-courts. To the
extent that Plaintiff alleges that Defendant failed to perform any duty to “enforce regulations”
against the alleged behavior of TDCI officials, such claims must be brought under the Federal Tort
Claims Act.

Tl. ANALYSIS

“Bivens established that the victims of a constitutional violation by a federal agent have the
right to recover damages against the official despite the absence of a statute conferring such a
right.” Cardenas v. Young, 655 F. App’x 183, 185 (5th Cir. 2016) (citing Carlson v. Green, 446
U.S. 14, 18 (1980)); see also Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971). However, “[i]n order to have standing to claim [a] policy [allegedly

“unconstitutionally interferes with a plaintiff's right to send legal mail”] constitutes a denial of his

 

2 See also Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not
be interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:17-cv-00144-Z-BR Document 13 Filed 07/29/20 Page 3of4 PagelD 41

right of access to the courts, the plaintiff must demonstrate an actual injury stemming from the
alleged unconstitutional policy.” Dunham v. Wainwright, No. A-15-CA-1018-RP, 2017 WL
571515, at *3 (W.D. Tex. Feb. 13, 2017), aff'd, 713 Fed. Appx 334 (Sth Cir. 2018) (citing Lewis
v. Casey, 518 U.S. 343, 351-54 (1996); Ruiz v. United States, 160 F.3d 273, 275 (Sth Cir. 1998);
Chriceol v. Phillips, 169 F.3d 313 (Sth Cir. 1999)). “Actual injury is actual prejudice with respect
to contemplated or existing litigation, such as the inability to meet a filing deadline or to present a
claim.” Dunham, 2017 WL 571515, at *3 (internal quotation marks omitted) (citing Lewis, 518
U.S. at 348). “Ifa litigant’s position is not prejudiced by the claimed violation, his claim of denial
of access to the courts is not valid.” Dunham, 2017 WL 571515, at *3 (citing Henthorn v. Swinson,
955 F.2d 351, 354 (Sth Cir.), cert. denied, 504 U.S. 988 (1992)). Here, Plaintiff has made no
allegations of any such actual injury. As such, any Bivens claim he has made must be DISMISSED
for failure to state a claim.

Further, Plaintiff argues that (1) Defendant has a duty as a postmaster to enforce postal
regulations and (2) he negligently failed in this duty, thereby enabling TDC] officials to continue
violating them. The exclusive remedy for bringing such a tort claim against a federal government
employee is the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-80. See Ellis v. U.S.
Attorney Gen., No. 3-02-CV-1130-P, 2002 WL 31156684, at *2 (N.D. Tex. Sept. 24, 2002) (“The
exclusive remedy for bringing such a claim against the federal government is the Federal Tort
Claims Act... .” (citing Forrest City Machine Works, Inc. v. United States, 953 F.2d 1086, 1087
(6th Cir. 1992)). Exhaustion is a jurisdictional prerequisite for FTCA claims that cannot be waived.
See Coleman v. United States, 912 F.3d 824, 834 (Sth Cir. 2019) (“The district court rejected [the
plaintiffs] argument by holding exhaustion to be a jurisdictional prerequisite for FTCA claims

that cannot be waived. We affirm this portion of the district court’s judgment.” (internal marks

 
 

Case 2:17-cv-00144-Z-BR Document 13 Filed 07/29/20 Page4of4 PagelD 42

omitted)); see also McNeil v. United States, 508 U.S. 106, 109-13 (1993) (affirming a dismissal
for lack of jurisdiction where the FTCA complainant had not satisfied administrative exhaustion
requirements before filing the complaint).

Here, Plaintiff has failed to allege exhaustion under the FTCA with respect to this tort.
Consequently, this Court lacks jurisdiction over Plaintiff's tort claim against Defendant for failing
to enforce regulations — and therefore must dismiss the claim.

IV. CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), as well
as 42 U.S.C. § 1997e(a), it is ORDERED that Plaintiff's complaint (ECF No. 3) filed pursuant to
42 U.S.C. § 1983 is DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

July ZY, 2020.

 

MATHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
